RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED


                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1544-ME


ALEX HEX                                                              APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE DERWIN L. WEBB, JUDGE
                      ACTION NO. 20-D-500159-001



SAM LARIMER                                                             APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, JONES, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Alex Hex appeals from a domestic violence order

(DVO) entered against him in favor of Sam Larimer. Appellant argues that the

trial court erred in relying on an unpublished case and that threats of suicide are not

acts of domestic violence. Appellant also argues that the trial court failed to make

sufficient findings of fact. We find no error and affirm.
                    FACTS AND PROCEDURAL HISTORY

             Appellant and Appellee were once domestic partners. Appellant

obtained a DVO against Appellee in 2019. Then on January 16, 2020, Appellee

filed a petition for a DVO against Appellant. The trial court did not enter an

emergency protective order. After multiple continuances, a hearing was held on

November 10, 2020. That same day, the trial court granted the petition for a DVO.

The entered DVO is handwritten and short. Seeing as the wording will become an

issue later in this Opinion, we will set it forth in full. The DVO stated:

             Petitioner [Larimer] claims Respondent [Hex] has thrown
             glasses [at] him and has hit him. Said that [Respondent]
             was emotionally abusive. Says [Respondent] was not
             respectful of his privacy. Respondent allegedly
             prevented Petitioner from leaving rooms. Respondent
             allegedly made threats to hurt himself (suicide).

             [Court] finds by a preponderance of the evidence that an
             act of domestic violence has occurred and likely to occur
             in the future. Ruling based on Dixon v. Dixon, 2009 WL
             2341048 (Ky. App. [2009])[.]

The DVO was entered for a period of three years. This appeal followed.

                                     ANALYSIS

             Kentucky Revised Statutes (KRS) 403.740(1) provides
             that “[f]ollowing a hearing ordered under KRS 403.730,
             if a court finds by a preponderance of the evidence that
             domestic violence and abuse has occurred and may again
             occur, the court may issue a domestic violence order[.]”
             KRS 403.720(1) defines “[d]omestic violence and abuse”
             as “physical injury, serious physical injury, stalking,
             sexual abuse, assault, or the infliction of fear of imminent

                                          -2-
            physical injury, serious physical injury, sexual abuse, or
            assault between family members or members of an
            unmarried couple[.]”

Ashley v. Ashley, 520 S.W.3d 400, 403-04 (Ky. App. 2017).

            The preponderance of the evidence standard is satisfied
            when sufficient evidence establishes the alleged victim
            was more likely than not to have been a victim of
            domestic violence. Baird v. Baird, 234 S.W.3d 385, 387
            (Ky. App. 2007). . . . The standard of review for factual
            determinations is whether the family court’s finding of
            domestic violence was clearly erroneous. [Kentucky
            Rules of Civil Procedure (CR)] 52.01; Reichle v. Reichle,
            719 S.W.2d 442, 444 (Ky. 1986). Findings are not
            clearly erroneous if they are supported by substantial
            evidence. Moore v. Asente, 110 S.W.3d 336, 354 (Ky.
            2003).

Caudill v. Caudill, 318 S.W.3d 112, 114-15 (Ky. App. 2010).

            “[S]ubstantial evidence” is “[e]vidence that a reasonable
            mind would accept as adequate to support a conclusion”
            and evidence that, when “taken alone or in the light of all
            the evidence, . . . has sufficient probative value to induce
            conviction in the minds of reasonable men.” Regardless
            of conflicting evidence, the weight of the evidence, or the
            fact that the reviewing court would have reached a
            contrary finding, “due regard shall be given to the
            opportunity of the trial court to judge the credibility of
            the witnesses” because judging the credibility of
            witnesses and weighing evidence are tasks within the
            exclusive province of the trial court. Thus, “[m]ere doubt
            as to the correctness of [a] finding [will] not justify [its]
            reversal,” and appellate courts should not disturb trial
            court findings that are supported by substantial evidence.

Moore, 110 S.W.3d at 354 (citations omitted).




                                         -3-
             “[I]n reviewing the decision of a trial court the test is not
             whether we would have decided it differently, but
             whether the findings of the trial judge were clearly
             erroneous or that he abused his discretion.” Cherry v.
             Cherry, 634 S.W.2d 423, 425 (Ky. 1982) (citation
             omitted). Abuse of discretion occurs when a court’s
             decision is unreasonable, unfair, arbitrary or capricious.
             Kuprion v. Fitzgerald, 888 S.W.2d 679, 684 (Ky. 1994)
             (citations omitted).

Caudill, 318 S.W.3d at 115.

             Appellant’s first argument on appeal is that the trial court erred in

relying on an unpublished case and erred in holding that threats of suicide

constitute domestic violence. We find no error.

             Appellant is correct that the trial court cited to Dixon, supra, which is

an unpublished case. The Court in Dixon held that threats of suicide can be

considered acts of domestic violence. Id. at *2. The court in this case cited to

Dixon because Appellee testified that Appellant threatened suicide on multiple

occasions. Even though unpublished cases are not binding precedent on the courts

of Kentucky, CR 76.28(4)(c), we find no error. This Court has ruled in published

cases that threats of suicide can be considered acts of domestic violence because

such statements can “terrorize the recipients of the information.” Crabtree v.

Crabtree, 484 S.W.3d 316, 318 (Ky. App. 2016); see also Ashley, 520 S.W.3d at

405. While the trial court relied on an unpublished case, published cases support




                                          -4-
the ultimate conclusion. We also decline to overrule our line of cases which hold

that threats of suicide can be considered acts of domestic violence.

             Appellant’s next argument on appeal is that the written DVO contains

no factual findings of domestic violence or abuse. Appellant takes issue with the

trial court’s use of words like “claim” and “allegedly.” Essentially, Appellant

argues that the written DVO does not make findings that acts of domestic violence

or abuse occurred, only that they were alleged or claimed to have occurred. We

disagree. We acknowledge that the trial court used phrases like “Petitioner claims

Respondent has thrown glasses [at] him” and “Respondent allegedly made threats

to hurt himself,” but believe this is not error. The trial court’s entry of the DVO

indicates that the trial judge believed Appellee’s allegations and claims. These are

sufficient findings of fact.

             Appellant’s final argument on appeal is that there was insufficient

evidence showing that acts of domestic violence or abuse may occur again, which

is a required finding. The trial court held that domestic violence occurred and was

“likely to occur [again] in the future.” The court did not specify why it held as

such and Appellant did not request additional findings. CR 52.04 states:

             A final judgment shall not be reversed or remanded
             because of the failure of the trial court to make a finding
             of fact on an issue essential to the judgment unless such
             failure is brought to the attention of the trial court by a
             written request for a finding on that issue or by a motion
             pursuant to Rule 52.02.

                                         -5-
We are unable to reverse and remand for the failure of the trial court to be more

specific; however, we can still review the sufficiency of the evidence even if

Appellant did not request additional findings. CR 52.03.

             Here, we believe there was sufficient evidence, based on the

preponderance of evidence standard, that acts of domestic violence or abuse may

occur again. As previously mentioned, Appellant obtained a DVO against

Appellee in 2019. Even after the issuance of that DVO, Appellant continued

contacting or attempting to contact Appellee. For example, Appellant contacted

Appellee’s place of employment and spoke to his supervisor. According to

Appellee’s testimony, Appellant informed the supervisor that Appellee was a

terrible person and was suspected of criminal behavior. Appellee testified that

Appellant did this on two occasions and Appellee believed Appellant was trying to

get him fired. Then, after Appellee filed his petition for a DVO, Appellant posted

disparaging comments about Appellee on social media sites. These examples

might not rise to the level of domestic violence, but they suggest Appellant was

unable to leave Appellee alone, even after obtaining a DVO against him. It was

not unreasonable for the trial court to hold future acts of domestic violence could

occur.




                                         -6-
                                CONCLUSION

            Based on the foregoing, we affirm the judgment of the Jefferson

Circuit Court.



            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE:

David B. Mour                           Mary Rives Chauvin
Louisville, Kentucky                    Louisville, Kentucky




                                      -7-